Case 1:19-cv-11605-WGY Document 42-1 Filed 10/30/20 Page 1 of 17




                          EXHIBIT 1
       Case
        Case1:19-cv-11605-WGY
             1:19-cv-11605-WGY Document
                                Document42-1 Filed09/17/20
                                         39 Filed  10/30/20 Page
                                                             Page12ofof16
                                                                        17




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN

               Plaintiff,
                                                   Civil Action No. 19-cv-11605-WGY
                        v.

WELLINGTON MANAGEMENT
COMPANY LLP AND CHARLES ARGYLE,

               Defendants.


     CONFIDENTIALITY STIPULATION AND [PROPOSED] PROTECTIVE ORDER

       Gigi Kai Zi Chan (“Plaintiff”) and Wellington Management Company LLP (“WMC”)
and Charles Argyle (together, the “Defendants”) (collectively, the "Parties") pursuant to Federal
Rule of Civil Procedure 26(c), stipulate to and move for the entry of a Protective Order
governing the treatment and handling of Discovery Material (as defined below).

I.     RECITALS

       1.     Some of the Discovery Material that the parties will seek or develop through
discovery or the voluntary exchange of information in this case may contain or consist of
information that the producing party may claim is confidential, proprietary, or trade secret
information and therefore is entitled to protection.

        2.     The parties wish to comply with discovery deadlines and complete discovery as
expeditiously as possible, while preserving, and without waiving, any evidentiary protections or
privileges applicable to the information contained in the Discovery Material.

        3.     Nothing in this Order is intended, nor shall it be construed, as either a waiver or
an admission that specific information is admissible or contains either confidential, proprietary
business information, or trade secrets. This Order is simply a procedural mechanism to facilitate
the discovery process and/or provide protections concerning information exchanged between and
among the parties in this case. No part of this Order shall be used as evidence that any party has
either waived or admitted to any claims solely by virtue of the act of producing information or
by designating, or not designating, information as “Confidential” or “Highly Confidential:
Attorneys’ Eyes Only” under this Order.

        4.      Since the purpose of this Order is to protect Discovery Material, the parties agree
that they are bound by this Order from the date their respective counsel have signed it.
       Case
        Case1:19-cv-11605-WGY
             1:19-cv-11605-WGY Document
                                Document42-1 Filed09/17/20
                                         39 Filed  10/30/20 Page
                                                             Page23ofof16
                                                                        17




       5.       Based on these recitals and the terms of disclosure that follow, the parties have
agreed to: (i) facilitate the full and fair production of information that the producing party may
claim is entitled to confidential treatment; and (ii) govern the return of inadvertently produced
documents and data, on the terms set forth in this Order.

       6.     This Agreement pertains only to production of documents in this action and does
not alter, change or supersede any confidentiality/nondisclosure obligations Plaintiff may
otherwise owe to WMC.

II.    DEFINITIONS

       For the purposes of this Order, the following definitions shall apply:

       1.     “Confidential Discovery Material” means Discovery Material designated as
“Confidential” under the terms of this Order.

        2.     “Highly Confidential: Attorneys’ Eyes Only Discovery Material” means
Discovery Material designated as “Highly Confidential: Attorneys’ Eyes Only” under the terms
of this Order.

       3.     “Designating Party” means the party or non-party who wishes to designate or has
designated Discovery Material as Confidential or Highly Confidential: Attorneys’ Eyes Only.

        4.     “Discovery Material” means all documents, depositions, deposition exhibits,
recorded telephone conversations, transcripts of telephone conversations, hard drives, responses
to any discovery requests, responses to subpoenas duces tecum, inspections, examinations of
premises, examinations of facilities, physical evidence, electronically stored information
(including metadata), witness interviews, and any other information produced, or otherwise
given or exchanged by and among the parties and non-parties to this action, whether in formal
discovery or informal exchanges.

      5.     “Producing Party” means any party or non-party to this action producing
Discovery Material.

       6.      “Receiving Party” means the party receiving the Discovery Material.

III.   TERMS

       1.      Confidential Discovery Material

         Any Producing Party or Designating Party may designate any Discovery Material as
“Confidential” under the terms of this Order. The burden shall be on the Designating Party to
demonstrate, when and if the designation is challenged, that the Discovery Material contains
non-public, proprietary, commercially sensitive, competitively sensitive, trade secret, personal
information, or other confidential information that requires the protections provided in this
Order. Subject to the foregoing, Confidential Discovery Material may include, but is not limited
to, the following types of information:
       Case
        Case1:19-cv-11605-WGY
             1:19-cv-11605-WGY Document
                                Document42-1 Filed09/17/20
                                         39 Filed  10/30/20 Page
                                                             Page34ofof16
                                                                        17




              a.     Non-public information relating to WMC’s business operations, policies,
procedures, research, research collaborations, clients and potential clients, finances and
employees;

               b.       Non-public medical information;

               c.     Any material of a confidential nature, including, without limitation,
employment agreements, contracts, agreements, business rules, customer lists, customer profiles,
customer information, customer complaint and satisfaction information, personally identifying
information, policies, financial information, compensation information, plans, formulae,
personnel information, candidates information, nonpublic contact information, market data
comparisons, identity and key contact information of decision-makers, uniquely compiled
preference of key decision-makers, and records relating to confidential internal investigations;

               d.      Non-public revenue, cost, income, pricing, margin, profit, loss, income
statements, balance sheets, cash flow, sources and uses of cash, cash difference, or other non-
public financial data;

              e.      Non-public personal information, including contact information, credit or
debit card numbers, social security numbers, drivers’ license numbers, and bank or financial
account information or password information;

                f.      Any material qualifying for protection under any other international,
federal or state law.

       2.      Highly Confidential: Attorneys’ Eyes Only

                a.     Any Producing Party or Designating Party may designate any Discovery
Material as “Highly Confidential: Attorneys’ Eyes Only” under the terms of this Order. The
burden shall be on the Designating Party to demonstrate, when and if the designation is
challenged, that the Discovery Material contains information that requires the protections
provided in this Order. Subject to the foregoing, Highly Confidential: Attorneys’ Eyes Only
Discovery Material shall include, but is not limited to, any Discovery Material that falls within
the description of Confidential Discovery Material but that also contains information that
constitutes extremely sensitive, highly confidential, non-public information, consisting either of
trade secrets or other highly confidential business, scientific, customer, financial, marketing or
strategic information, the disclosure of which may cause competitive or business injury to the
Designating Party or to a non-party with a legal right to maintain the confidentiality of the
Discovery Material or the information contained therein.

       3.      Designation Procedure

       The designation of Discovery Material as “Confidential” or “Highly Confidential:
Attorneys’ Eyes Only” for the purposes of this Order shall be made in the following manner by
any Designating Party:
       Case
        Case1:19-cv-11605-WGY
             1:19-cv-11605-WGY Document
                                Document42-1 Filed09/17/20
                                         39 Filed  10/30/20 Page
                                                             Page45ofof16
                                                                        17




               a.    In the case of the production of documents, by stamping each and every
page to be designated “Confidential” or “Highly Confidential: Attorneys’ Eyes Only” with the
applicable legend “Confidential” or “Highly Confidential: Attorneys’ Eyes Only.”

               b.      In the case of inspection of documents, within ten (10) days after the
inspecting party has identified the documents it wants copied and produced, the Producing Party
must determine which documents, or portions of documents, qualify for protection under this
Order, and the Producing Party must stamp each and every page to be designated “Confidential”
with the applicable legend “Confidential,” and each and every page to be designated “Highly
Confidential: Attorneys’ Eyes Only” with the applicable legend “Highly Confidential: Attorneys’
Eyes Only.” Until the expiration of the ten (10) day period, the inspecting party shall treat all
documents reviewed as Highly Confidential: Attorneys’ Eyes Only Discovery Material.

                c.      In the case of a Receiving Party that wishes to designate Discovery
Material provided by a Producing Party as Confidential or Highly Confidential: Attorneys’ Eyes
Only, the Receiving Party shall, within ten (10) days after receipt of the Discovery Material,
notify the Producing Party of the Discovery Material to be designated and its designation. The
parties shall thereafter be each responsible for indicating, on all copies of the Discovery Material,
the appropriate designation.

                d.     In the case of deposition or other pretrial testimony, by a statement on the
record by counsel, at the time the testimony is given, that particular testimony is Confidential
Discovery Material or Highly Confidential: Attorneys’ Eyes Only Discovery Material.
Testimony may also be designated as provided herein by written notice to the court reporter and
counsel of record for all other parties, specifying by page and line number the material to be
classified as Confidential Discovery Material or Highly Confidential: Attorneys’ Eyes Only
Discovery Material. To be effective, the notice must be sent within fourteen (14) days of the
date on which the Designating Party received a copy of the transcript. In either event, counsel
shall direct the court reporter and the Receiving Party to affix the appropriate confidentiality
stamp to any portion of the original transcript and all copies of the transcript. Those portions of
the transcript so designated shall be deemed Confidential Discovery Material or Highly
Confidential: Attorneys’ Eyes Only Discovery Material. Depositions or other pretrial testimony
shall be treated as Confidential Discovery Material during the 14-day designation period
described above, unless notice is set forth on the record at the time of the deposition that the
material is Highly Confidential: Attorneys’ Eyes Only Discovery Material in which case it shall
be treated as such. Deposition exhibits shall have the confidentiality designation given them at
the time of production or subsequent to production as permitted under this Protective Order.

                e.      In the case of any other production of Discovery Material not otherwise
specifically identified above, a written statement made by counsel of the Designating Party to
counsel for the other parties to this action, identifying the Discovery Material that is Confidential
or Highly Confidential: Attorneys’ Eyes Only.

               f.     The inadvertent or unintentional disclosure of Confidential or Highly
Confidential: Attorneys’ Eyes Only Discovery Material that should have been designated as
such shall not be deemed a waiver in whole or in part of a party’s claim of confidentiality, either
as to the specific information, document or thing disclosed or as to any other material or
       Case
        Case1:19-cv-11605-WGY
             1:19-cv-11605-WGY Document
                                Document42-1 Filed09/17/20
                                         39 Filed  10/30/20 Page
                                                             Page56ofof16
                                                                        17




information concerning the same or related subject matter. Any party who failed to designate or
misdesignates Discovery Material in accordance with this Order may thereafter make a
designation by serving notice thereof in writing, accompanied by substitute copies of each item,
appropriately re-designated. Any individual who reviewed the Discovery Materials before notice
of the misdesignation or failure to designate, and who would not be authorized to review the re-
designated Discovery Materials, shall return to a person authorized to have the re-designated
Discovery Materials all copies of the misdesignated or non-designated Discovery Materials.
Once notified of the misdesignation or failure to designate, the party receiving the notice shall
immediately inform the party sending the notice whether any of the Discovery Material has been
disclosed to an individual who would not be authorized to review the re-designated Discovery
Materials, and the party receiving the notice shall bring all pertinent facts pertaining to such
disclosure to the attention of the party sending the notice and shall make every reasonable effort
to retrieve the Discovery Material and prevent further unauthorized disclosures of the Discovery
Material.

               g.      The parties to this Order may modify the procedures set forth in paragraph
(a)-(f) above through agreement of counsel on the record at a deposition, or by agreement in
writing, without further order of the Court.

       4.      Disclosure of Confidential Discovery Material

        Confidential Discovery Material, and information derived from Confidential Discovery
Material, shall be used solely for purposes of this action, and shall not be used for any other
purpose, including, without limitation, any business or commercial purpose or in connection with
any other proceeding. Discovery Material designated as “Confidential” may be disclosed only to
the following persons:

               a.     Court officials (including court reporters and any special master or
technical advisory appointed by the Court) and the Court’s staff in connection with the Court’s
administration and adjudication of this Action;

               b.      Any named party (including for WMC any employee who has a need to
review the Confidential Discovery Material to assist WMC with this litigation), outside counsel
to a party (whether or not they have entered appearances in this action), in-house counsel for
corporate parties, and legal, clerical, paralegal and secretarial staff employed or retained by
outside counsel or in-house counsel, including outside copying services;

               c.    Plaintiff’s spouse, Maxence Vinot. Before receiving any Confidential
Discovery Material, Mr. Vinot shall, by signing Exhibit A and returning it to counsel, agree to be
bound by the terms and conditions of this Order, consent to the jurisdiction of the Court for the
purposes of enforcement of the terms of this Order, and agree not to disclose or use the
Confidential Discovery Materials for purposes other than those permitted by this Order.


                d.       Experts or consultants retained by counsel in connection with this action,
only for the purpose of enabling the expert or consultant to prepare a written opinion, to prepare
to testify and testify at trial, hearings or depositions in this case, or to otherwise assist counsel in
       Case
        Case1:19-cv-11605-WGY
             1:19-cv-11605-WGY Document
                                Document42-1 Filed09/17/20
                                         39 Filed  10/30/20 Page
                                                             Page67ofof16
                                                                        17




the prosecution or defense of this action. Before receiving any Confidential Discovery Material,
the consultant or expert shall, by signing Exhibit A and returning it to counsel, agree to be bound
by the terms and conditions of this Order, consent to the jurisdiction of the Court for the
purposes of enforcement of the terms of this Order, and agree not to disclose or use the
Confidential Discovery Materials for purposes other than those permitted by this Order.

                e.     A deposition witness questioned by outside counsel of record for a party in
connection with this action, but only to the extent necessary to assist counsel in the prosecution
or defense of this action, and only after reasonable efforts have been made to have the witness
agree to be bound by the terms of this Order by signing Exhibit A and return it to counsel. In the
event the witness refuses to agree to execute Exhibit A, the parties shall make reasonable efforts
to revise Exhibit A to satisfy the parties and the witness. In the event that after attempts to revise
Exhibit A do not result in agreement and execution of Exhibit A by the witness, the Designating
Party shall have the right to suspend the deposition and seek a further protective order preventing
disclosure to the witness.

                f.     Any person who prepared a document that has been designated as
Confidential Discovery Material, or who is listed on the face of such a document as a recipient of
the document, and only after reasonable efforts have been made to have the person agree to be
bound by the terms of this Order by signing Exhibit A and return it to counsel. In the event the
person refuses to agree to execute Exhibit A, the parties shall make reasonable efforts to revise
Exhibit A to satisfy the parties and the person. In the event that after attempts to revise Exhibit A
do not result in agreement and execution of Exhibit A by the person, the Designating Party shall
have the right to suspend the deposition and seek a further protective order preventing disclosure
to the person.

               g.      Any person authorized by the Designating Party.

       5.      Disclosure of Highly Confidential: Attorneys Eyes Only Discovery Material

       Highly Confidential: Attorneys Eyes Only Discovery Material, and information derived
from Highly Confidential: Attorneys Eyes Only Discovery Material, shall be used solely for
purposes of this action, and shall not be used for any other purpose, including, without limitation,
any business or commercial purpose or in connection with any other proceeding. Discovery
Material designated as “Highly Confidential: Attorneys Eyes Only” may be disclosed only to the
following persons:

               a.     Court officials (including court reporters and any special master or
technical advisory appointed by the Court) and the Court’s staff in connection with the Court’s
administration and adjudication of this Action;

               b.     Counsel to a party (whether or not they have entered appearance in this
action), including in-house counsel, and legal, clerical, paralegal and secretarial staff of or
retained by outside counsel;

                c.       Experts or consultants retained by counsel in connection with this action,
only for the purpose of enabling the expert or consultant to prepare a written opinion, to prepare
to testify and testify at trial, hearings or depositions in this case, or to otherwise assist counsel in
       Case
        Case1:19-cv-11605-WGY
             1:19-cv-11605-WGY Document
                                Document42-1 Filed09/17/20
                                         39 Filed  10/30/20 Page
                                                             Page78ofof16
                                                                        17




the prosecution or defense of this action. Before receiving any Highly Confidential: Attorneys
Eyes Only Discovery Material, the consultant or expert shall, by signing Exhibit A and returning
it to counsel, agree to be bound by the terms and conditions of this Order, consent to the
jurisdiction of the Court for the purposes of enforcement of the terms of this Order, and agree not
to disclose or use the Highly Confidential: Attorneys Eyes Only Discovery Materials for
purposes other than those permitted by this Order.

                d.      A deposition witness questioned during deposition by outside counsel of
record for a party in connection with this action, but only to the extent necessary to assist counsel
in the prosecution or defense of this action, and only after reasonable efforts have been made to
have the witness agree to be bound by the terms of this Order by signing Exhibit A and return it
to counsel. In the event the witness refuses to agree to execute Exhibit A, the parties shall make
reasonable efforts to revise Exhibit A to satisfy the parties and the witness. In the event that after
attempts to revise Exhibit A do not result in agreement and execution of Exhibit A by the
witness, the Designating Party shall have the right to suspend the deposition and seek a further
protective order preventing disclosure to the witness.

              e.      Any person who prepared a document that has been designated as Highly
Confidential: Attorneys Eyes Only Discovery Material, or who is listed on the face of such a
document as a recipient of the document.

               f.      Any person authorized by the Designating Party.

       6.      Unintentional Disclosure

        The Court orders protection of privileged (including attorney-client privilege or work-
product immunity) and otherwise protected Discovery Material against claims of waiver
(including as against third parties and in other federal, state, or administrative proceedings) as
follows:

                a.      The disclosure or production of Discovery Material by a Producing Party
subject to a legally recognized claim of privilege to a Receiving Party shall in no way constitute
the voluntary disclosure of the Discovery Material.

                b.      The production of privileged or work-product protected documents,
electronically stored information (“ESI”) or other information, whether inadvertent or otherwise,
is not a waiver of the privilege or protection from discovery in this case or in any other federal or
state proceeding. This Order shall be interpreted to provide the maximum protection allowed by
Federal Rule of Evidence 502(d).

              c.     If, during the course of this litigation, a Receiving Party determines that
any Discovery Material is subject to a legally recognizable privilege or evidentiary protection:

                      i.      The Receiving Party shall: (i) refrain from reading, reviewing, or
listening to the protected Discovery Material any more closely than is necessary to determine
whether it is privileged or otherwise protected from disclosure; (ii) immediately notify the
Producing Party in writing that it has discovered Discovery Material believed to be privileged or
       Case
        Case1:19-cv-11605-WGY
             1:19-cv-11605-WGY Document
                                Document42-1 Filed09/17/20
                                         39 Filed  10/30/20 Page
                                                             Page89ofof16
                                                                        17




protected; (iii) specifically identify the Discovery Material, and (iv) within ten (10) days of
discovery by the Receiving Party, return, sequester, or destroy all copies of the privileged or
protected Discovery Material, along with any notes, abstracts or compilations of the content of
the privileged or protected Discovery Material. Where privileged or protected Discovery
Material cannot be destroyed or separated, it shall not be reviewed, disclosed, or otherwise used
by the Receiving Party.

                     ii.      If the Producing Party intends to assert a claim of privilege or other
protection over Discovery Material identified by the Receiving Party, the Producing Party will,
within ten (10) days of receiving the Receiving Party’s written notification described above,
inform the Receiving Party of the intention to assert a claim of privilege in writing and shall
provide the Receiving Party with a log of the privileged or protected Discovery Material, setting
forth the basis for the claim of privilege or other protection. In the event that any portion of
Discovery Material does not contain privileged or protected information, the Producing Party
shall also provide to the Receiving party a redacted copy of the material that omits the
information that the Producing Party believes to be subject to a claim of privilege or other
protection.

                     iii.      Notwithstanding anything stated elsewhere in this Order, the
Receiving Party is under no obligation to search or review the Producing Party’s Discovery
Material to identify potentially privileged material or work product.

               d.     If, during the course of this litigation, a Producing Party determines that it
has inadvertently produced privileged or protected Discovery Material:

                     i.       The Producing Party may notify the Receiving Party of the
inadvertent production and request the return of privileged or protected documents. The notice
shall be in writing; however, it may be delivered orally on the record at a deposition, and
promptly followed up in writing. The Producing Party’s written notice will contain a log
identifying the Discovery Material inadvertently produced, the privilege or protection claimed,
and the basis for the assertion of the privilege. In the event that any portion of the Discovery
Material does not contain privileged or protected information, the Producing Party shall also
provide to the Receiving Party a redacted copy of the document that omits the information that
the Producing Party believes is subject to a claim of privilege or other protection.

                    ii.        The Receiving Party must, within ten (10) days of receiving the
Producing Party’s written notification described above, return, sequester, or destroy the
Discovery Material and any copies, along with any notes, abstracts or compilations of the content
of the privileged Discovery Material. Where privileged or protected Discovery Material cannot
be destroyed or separated, it shall not be reviewed, disclosed, or otherwise used by the Receiving
Party.

                e.      To the extent that the information contained in Discovery Material has
already been used in or described in other documents generated or maintained by the Receiving
Party prior to the date of receipt of written notice as set forth in paragraphs 6(d)(i) and (ii) above,
the Receiving Party shall sequester the documents until the claim has been resolved. If the
      Case
       Case1:19-cv-11605-WGY
             1:19-cv-11605-WGY Document
                                Document42-1 Filed 09/17/20
                                         39 Filed  10/30/20 Page
                                                            Page 910ofof1617




Receiving Party disclosed the Discovery Material subject to a claim of privilege or protection
before being notified of its inadvertent production, it must take reasonable steps to retrieve it.

                f.      The Receiving Party’s return, sequestering or destruction of privileged
Discovery Material as provided for in this Order will not act as a waiver of the Receiving Party’s
right to object to the Producing Party’s assertion that the documents are subject to a viable claim
of privilege or protection. Any such objection shall be made in writing within twenty (20) days
of the Producing Party’s written notification described above. In the event of such an objection,
the burden shall be on the Producing Party to seek an order from the Court resolving the dispute.

               g.     In connection with 6(f) above, upon a determination by the Court that the
Discovery Material is protected by the applicable privilege or evidentiary protection, and if the
Discovery Material has been sequestered rather than returned or destroyed by the Receiving
Party, the Discovery Material shall be returned or destroyed within ten (10) days of the Court’s
order (except Discovery Material stored on back-up tapes or other archival media, which shall
remain subject to the terms of this Order). The Court may also order the identification by the
Receiving Party of privileged or protected Discovery Material by search terms or other means.

               h.      Nothing contained in this Order shall limit a party’s right to conduct a
review of documents, data (including electronically stored information) and other information,
including without limitation, metadata, for relevance, responsiveness and/or segregation of
privileged and/or protected information before that information is produced to another party.

       7.      Designation Disputes

        If any party objects to the designation of any Discovery Materials as “Confidential” or
“Highly Confidential: Attorneys’ Eyes Only,” the parties shall attempt to resolve the dispute in
good faith on an informal basis. If they are unable to resolve the dispute informally, the
objecting party may move for relief with respect to the challenged Discovery Materials. A party
can challenge the confidential designation of particular documents by filing an objection or
otherwise moving the Court. Any party who objects to the designation of any Discovery
Materials as “Confidential” or “Highly Confidential: Attorneys’ Eyes Only” shall notify the
Producing Party in writing. The parties shall meet and confer within ten (10) business days in an
attempt to resolve the issue. In the event the issues remain unresolved the Producing Party shall,
no later than five (5) business days after conferring with the objecting party, apply to this Court
for a ruling on the designation of the Discovery Materials.

       The Discovery Material shall continue to be deemed and treated as “Confidential” or
“Highly Confidential: Attorneys’ Eyes Only” under the terms of this Order, as designated, until
the Court resolves the dispute. In any proceeding to change the designation of any Discovery
Material, the burden shall be upon the Designating Party to establish the appropriateness of the
“Confidential” or “Highly Confidential: Attorneys’ Eyes Only” classification. A dispute
concerning confidentiality shall not otherwise impede the progress of discovery.

       8.     Use Of Confidential or Highly Confidential: Attorneys Eyes Only Discovery
Material In Court Proceeding
      Case
       Case1:19-cv-11605-WGY
            1:19-cv-11605-WGY Document
                               Document42-1 Filed09/17/20
                                        39 Filed  10/30/20 Page
                                                            Page10
                                                                 11ofof16
                                                                        17




               a.      Any party seeking to submit “Confidential” or “Highly Confidential:
Attorneys’ Eyes Only”, or any document that discloses the substance or content of Confidential
Information, shall seek to file the Confidential Information under seal, pursuant to and consistent
with D. Mass. L. R. 7.2. The Confidential Information shall be filed only upon further order of
the Court.

               b.      The submission of Confidential Discovery Material in any proceeding
shall not limit in any way the rights of any person to petition the Court for further protective
measures as may be necessary to protect the confidentiality of the material.

       9.      Additional Provisions

               a.      All Discovery Materials covered by this Protective Order shall be kept in a
secure location, and access to that location shall be permitted only to those designated persons
set forth above in Paras. 4 and 5 as persons properly having access thereto.

               b.     The Designating Party may encrypt and/or password protect electronic
production of Discovery Materials and provide a password for same to the Receiving Party. The
Counsel of Record for the Receiving Party shall keep any password so disclosed in a designated
secure location, and shall not print, copy, or otherwise disclose it to any other person or entity
other than the Receiving Party. If Counsel of Record for the Receiving Party shares the password
with Receiving Party, Receiving Party shall keep any password so disclosed in a designated
secure location, and shall not print, copy, or otherwise disclose it to any other person or entity.
Any information produced in this manner shall be kept by the Receiving Party in a secure,
password-protected system that limits access only to those authorized to view same.

               c.      Discovery Materials must be stored and maintained by a Receiving Party
at a location and in a secure manner, including password protection, that ensures that access is
limited to the persons and circumstances authorized under this Agreement. Discovery Materials
shall solely be stored and viewed electronically by the Receiving Party on a designated,
password-protected computer system. Subject to the restrictions in Paras. 4 and 5 above, the
Receiving Party may print and view Discovery Materials for the purpose of litigation, but shall
maintain any paper copies in a secure location.

              d.      All Discovery Materials and copies thereof shall, upon request, be
returned to the Designating Party or destroyed (if such Discovery Materials contain the
Receiving Party’s attorney work product) upon final adjudication of this litigation.

                e.     No person shall attend any part of a deposition in which Confidential or
Highly Confidential: Attorneys Eyes Only Discovery Material is being discussed or disclosed
unless that person is a permitted recipient of such information. Counsel for the Designating
Party may exclude a non-witness from all or some of a deposition based on an objection that the
individual is not a permitted recipient of the information being discussed or disclosed.

               f.     If Confidential or   Highly Confidential: Attorneys Eyes Only Discovery
Material is disclosed to any person not    authorized to receive it, the party responsible for this
disclosure must immediately bring all      pertinent facts pertaining to such disclosure to the
attention of the Designating Party, and    without prejudice to other rights and remedies of the
       Case
        Case1:19-cv-11605-WGY
             1:19-cv-11605-WGY Document
                                Document42-1 Filed09/17/20
                                         39 Filed  10/30/20 Page
                                                             Page11
                                                                  12ofof16
                                                                         17




Designating Party, shall make every reasonable effort to prevent further disclosures by it or by
the person who was the recipient of the information.

                g.       The Provisions of this Order shall, absent written permission of a
Designating Party or further order of the Court, continue to be binding throughout and after the
termination of this action, including, without limitation, any appeals. Within sixty (60) days
after receiving notice of the entry of an order, judgment or decree finally disposing of all
litigation in which Confidential or Highly Confidential: Attorneys Eyes Only Discovery Material
was disclosed, all person having received Confidential or Highly Confidential: Attorneys Eyes
Only Discovery Material shall either: (1) return the material and all copies (including summaries
and excerpts) to the Producing Party or its counsel, or (2) destroy all Confidential or Highly
Confidential: Attorneys Eyes Only Discovery Material at issue and certify in writing to the
Designating Parties or their counsel that the destruction has occurred. Counsel for the parties
shall be entitled to retain Court papers, deposition and hearing transcripts, attorney work product,
and copies stored on back-up tapes or other archival media that contain Confidential or Highly
Confidential: Attorneys Eyes Only Discovery Material or references to Confidential or Highly
Confidential: Attorneys Eyes Only Discovery Material, provided that counsel, and employees of
counsel shall not disclose to any person nor use for any purpose unrelated to this action the
Confidential or Highly Confidential: Attorneys Eyes Only Discovery Material except pursuant to
a court order or agreement with the Designating Party.

               h.      If a Receiving Party is served with a subpoena, demand, or any other legal
process seeking Confidential or Highly Confidential: Attorneys Eyes Only Discovery Material,
that person shall give prompt written notice, by hand or email transmission within forty-eight
(48) hours of its receipt of a subpoena, demand or legal process, to the Designating Party. The
Designating Party shall be solely responsible for seeking any relief or protection from any
subpoena demand or legal process seeking Confidential or Highly Confidential: Attorneys Eyes
Only Discovery Material and shall also be solely responsible for its costs and attorneys’ fees in
any proceedings relating to the subpoena or legal process.

                i.     In the event additional parties join or are joined in this action, or additional
or different counsel enter an appearance, they shall not be given access to Confidential or Highly
Confidential: Attorneys Eyes Only Discovery material until the [Proposed] Protective Order can
be modified to address any issues presented by the addition of the newly joined party, by its
counsel, or the newly appearing counsel, and a revised [Proposed] Protective Order has been
agreed upon and filed with the Court.

               j.     Neither this Order, the production or receipt of Confidential Discovery
Material, otherwise complying with the terms of this Order, shall:

                      i.      Prejudice in any way the rights of the parties to object on grounds
of privilege, relevance, or otherwise to the production of documents or other information they
consider not subject to discovery;

                    ii.        Prejudice in any way the rights of any party to object to the
authenticity or admissibility into evidence of any Discovery Material subject to this Order;
      Case
       Case1:19-cv-11605-WGY
            1:19-cv-11605-WGY Document
                               Document42-1 Filed09/17/20
                                        39 Filed  10/30/20 Page
                                                            Page12
                                                                 13ofof16
                                                                        17




                    iii.       Prejudice in any way the rights of a party to petition the Court for a
further protective order relating to any confidential information the party asserts requires or
should be subject to other or further protection;

                    iv.       Prevent the parties to this Order from agreeing in writing, with the
consent of the Designating Party, to alter or waive the provisions or protections provided in this
Order with respect to any particular Discovery material; or

                   v.        Prejudice in any way the rights of a party to contest the designation
of any Discovery Material as “Confidential” or “Highly Confidential: Attorneys Eyes Only.”

              k.      Nothing in this Order shall prevent the Designating Party, from using
Confidential or Highly Confidential: Attorneys’ Eyes Only Discovery material that the party
produced and designated as Confidential or Highly Confidential: Attorneys’ Eyes Only
Discovery material in connection with this action.

               l.     Nothing in this Order shall preclude any party from seeking additional or
different protection from the Court, or from filing a motion about the manner in which
Confidential Discovery material should be treated at the hearing.

               m.      Should the Court not enter this [Proposed] Protective Order as an Order, it
shall remain binding upon the parties until the Court enters a different protective order providing
substantially similar protections to those contained in this [Proposed] Protective Order. Once
entered, this Order shall remain in effect unless and until the Court amends or extinguishes it.



Dated this ___ day of ________, 2020

                                      BY THE COURT:



                                      ________________________________________
      Case
       Case1:19-cv-11605-WGY
            1:19-cv-11605-WGY Document
                               Document42-1 Filed09/17/20
                                        39 Filed  10/30/20 Page
                                                            Page13
                                                                 14ofof16
                                                                        17




Respectfully submitted,

GIGI KAI ZI CHAN                        WELLINGTON MANAGEMENT
                                        COMPANY LLP and CHARLES ARGYLE,

By her attorneys,                       By their attorneys,

/s/ Patrick J. Hannon                   /s/ Stephen T. Paterniti
Barbara A. Robb (BBO # 639976)          Stephen T. Paterniti (BBO # 564860)
brobb@hartleymichonrobb.com             Stephen.Paterniti@jacksonlewis.com
Patrick J. Hannon (BBO #664958)         Sarah Walsh (BBO #664232)
phannon@hartleyrobbmichon.com           Sarah.Walsh@jacksonlewis.com
HARTLEY MICHON ROBB, LLP                JACKSON LEWIS P.C.
155 Seaport Boulevard, 2nd Floor        75 Park Plaza, 4th Floor
Boston, MA 02210                        Boston, MA 02116
Tel: (617) 723-8000                     Tel: (617) 367-0025
Case
 Case1:19-cv-11605-WGY
      1:19-cv-11605-WGY Document
                         Document42-1 Filed09/17/20
                                  39 Filed  10/30/20 Page
                                                      Page14
                                                           15ofof16
                                                                  17




            EXHIBIT A
      Case
       Case1:19-cv-11605-WGY
            1:19-cv-11605-WGY Document
                               Document42-1 Filed09/17/20
                                        39 Filed  10/30/20 Page
                                                            Page15
                                                                 16ofof16
                                                                        17




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN

               Plaintiff,
                                                   Civil Action No. 19-cv-11605-WGY
                        v.

WELLINGTON MANAGEMENT
COMPANY LLP AND CHARLES ARGYLE,

               Defendants.


                             AGREEMENT OF EXPERTS, CONSULTANTS
                              OR WITNESSES TO PROTECTIVE ORDER

       1.      I received and have read a copy of the Protective Order in this action, and agree to
be bound by its terms.

        2.    I agree not to disclose or use any Discovery Materials for purposes other than
those permitted by this Order without first having either the written consent of all parties or
written approval of the Court.

        3.      When I am informed that this case is concluded, or sooner upon the request of the
party that retained me or an order of the court, I will immediately return all Discovery Material
(including copies or any notes or reports created by me that contain Discovery Material)
provided to me in this action to the attorney who retained me or I will provide the attorney who
retained me with a certification that I have destroyed all Discovery Material (including copies or
any notes or reports created by me that contain Discovery Material) provided to me in this
action.

        4.      I consent to the jurisdiction of this Court, or another competent court in the
Commonwealth of Massachusetts, for the purposes of enforcement of the terms of this Order. I
consent to being served with legal process issued from federal and state courts in Massachusetts,
and I hereby irrevocably waive any objections to the personal jurisdiction or venue of these
courts. I will not assert that these courts constitute an unfair or inconvenient forum.
        Case
         Case1:19-cv-11605-WGY
              1:19-cv-11605-WGY Document
                                 Document42-1 Filed09/17/20
                                          39 Filed  10/30/20 Page
                                                              Page16
                                                                   17ofof16
                                                                          17




I ACKNOWLEDGE THAT THE VIOATION OF THIS AGREEMENT OR OF THE
PROTECTIVE ORDER IS A SERIOUS JUDICIAL OFFENSE AND MAY SUBJECT ME TO
SUCH PENALTIES AS THE COURT MAY DETERMINE, AND THAT THIS AGREEMENT
SHALL HAVE THE EFFECT OF A COURT ORDER.

                                      _______________________

                                      [NAME]

4811-6204-2501, v. 1
